                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    at GREENEVILLE

 MARCUS CURRY,                                  )
                                                )
        Plaintiff,                              )
                                                )   No. 2:20-CV-248
 v.                                             )
                                                )   Judge Curtis L. Collier
 GREG LARKINS, et al.,                          )
                                                )
        Defendants.                             )


                                           ORDER

        On February 9, 2021, United States Magistrate Judge Cynthia Richardson Wyrick filed a

 report and recommendation (the “R&R”) upon screening Plaintiff’s complaint under 28 U.S.C.

 §§ 1915(e)(2)(B), 1915A(b)(1)–(2) of the Prisoner Litigation Reform Act. (Doc. 7.) No objection

 has been filed to the R&R within the given fourteen days. See 28 U.S.C. § 636(b)(1).

        The Court hereby ACCEPTS and ADOPTS the R&R (Doc. 7). The Clerk of Court is

 DIRECTED to proceed as stated in the R&R.



        SO ORDERED.

        ENTER:

                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




Case 2:20-cv-00248-CLC-CRW Document 8 Filed 02/26/21 Page 1 of 1 PageID #: 34
